      Case 1:18-cv-05205-GBD-SLC Document 127 Filed 01/07/21 Page 1 of 1




                        66-85 73 Place, Middle Village, New York 11379
                        Telephone: (347) 528-7099 Fax: (347) 813-4985



January 5, 2021



VIA ECF – ELECTRONIC COURT FILING
United States District Court
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007


RE:    David Bray v. Purple Eagle Entertainment, Inc. and Richard Mgrdechian
       Case No. 1:18-cv-5205



Dear Hon. Sarah L. Cave,

       Please be advised I am the attorney of record for the Defendants. We respectfully request
a 60 day stay of court proceedings while we figure out what is occurring with the Estate. I am not
aware of any Estate proceedings at this moment in time, but I will be communicating with the
family to see what their intentions are. I am currently not retained by the Estate.

Sincerely,           Defendants' letter requesting a 60-day stay of this action (ECF No. 126) is GRANTED,
                     and this action is STAYED until Friday, March 5, 2021.

/s/ Elio Forcina   The parties are ORDERED to submit a joint Status Report on Monday, March 8, 2021,
                   and a Telephone Status Conference is scheduled for Wednesday, March 10, 2021 at
                   2:00 pm on the Court's conference line. The parties are directed to call (866)
Elio Forcina, Esq. 390-1828; access code: 380-9799, at the scheduled time.

                     SO-ORDERED 1/7/21
